   Case 1:19-cv-01824-RGA Document 1 Filed 09/30/19 Page 1 of 8 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE
________________________________________________
PATRICK PIZZELLA,                                   )
ACTING SECRETARY OF LABOR,                          )
UNITED STATES DEPARTMENT OF LABOR,                  )
                                                    )
                              Plaintiff,            )
                                                    )
             v.                                     ) Civil Action No.
                                                    )
EPIC HEALTH SERVICES (DE), LLC, a limited liability )
company; APRIL MCCOLLEY, individually and as a      )
manager and director of the aforementioned company, )
                                                    )
                              Defendants.           )
                                                    )

                                         COMPLAINT

       Plaintiff, Patrick Pizzella, Acting Secretary of Labor, United States Department of Labor

(“Plaintiff”) brings this action to enjoin Epic Health Services (DE), LLC, and April McColley,

individually and as a manager and director of the aforementioned company (collectively,

“Defendants”), from violating the provisions of Sections 7, 11(c), 15(a)(2), and 15(a)(5) of the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. (“the Act”), and for a

judgment against Defendants in the total amount of back wage compensation found by the Court

to be due to any of the employees of Defendants pursuant to the Act and an equal amount due to

the employees of Defendants in liquidated damages.

       1.      Jurisdiction of this action is conferred upon the Court by Section 17 of the Act, 29

U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.

       2.      Defendant Epic Health Services (DE), LLC (“Epic”), is a limited liability

company duly organized under the laws of the State of Delaware. Epic’s registered agent is

Corporation Service Company, located at 251 Little Falls Drive, Wilmington, DE, within the
   Case 1:19-cv-01824-RGA Document 1 Filed 09/30/19 Page 2 of 8 PageID #: 2




jurisdiction of this Court. Epic is engaged in a home health care business headquartered and

operating out of 10 North Church Street, Milford, DE, within the jurisdiction of this Court.

       3.      Defendant April McColley is the nursing director of Epic and resides at 127

Hammondtown Road, Harrington, DE, within the jurisdiction of this Court. Ms. McColley has

directed employment practices and has directly or indirectly acted in the interest of Epic in

relation to its employees at all times relevant herein, including hiring, firing, supervising, and

setting the conditions of employment for home health aides, certified nursing assistants, licensed

professional nurses, and registered nurses. Ms. McColley also is in charge of new employee

orientation and training.

       4.      The business activities of Defendants, as described herein, are and were related

and performed through unified operation or common control for a common business purpose and

constitute an enterprise within the meaning of Section 3(r) of the Act.

       5.      Defendants employ persons in domestic service, which affects commerce per

Section 2(a)(5) of the Act. Defendants’ employees, among other things, provide in-home

healthcare services to Epic’s patient-clients. The enterprise has had an annual gross volume of

sales made or business done in an amount not less than $500,000.00. Therefore, the employees

of Defendants are employed in an enterprise engaged in commerce within the meaning of

Section 3(s)(1)(A) of the Act.

       6.      Defendants violated the provisions of Sections 7 and 15(a)(2) of the Act by

employing their employees in an enterprise engaged in commerce or handling goods or materials

that have been moved in or produced for commerce for workweeks longer that those prescribed

in Section 7 of the Act without compensating said employees for employment in excess of the

prescribed hours at rates not less than one and one-half times their regular rates. Therefore,




                                                  2
   Case 1:19-cv-01824-RGA Document 1 Filed 09/30/19 Page 3 of 8 PageID #: 3




Defendants are liable for the payment of unpaid overtime compensation and an equal amount of

liquidated damages under Section 16(c) of the Act.

       For example, during the time period from at least November 27, 2016, through at least

December 29, 2018, Defendants failed to compensate certain of their employees employed as

home health aides, certified nursing assistants, licensed professional nurses, and registered nurses

who worked over 40 hours in a workweek at one and one-half times their regular rate. These

certain employees traveled an average of 30 minutes from one patient’s home to the next

patient’s home within the same workday. Defendants’ employees worked an average of three

hours per workweek beyond forty hours traveling between patients’ homes during the workday.

Defendants failed to compensate these employees for their hours worked traveling between

patients’ homes during the workday, resulting in Defendants not paying their employees time-

and-one-half their regular rates for hours worked in excess of forty per workweek traveling

between patients’ homes.

       7.      Defendants violated the provisions of Sections 11(c) and 15(a)(5) of the Act in

that Defendants failed to make, keep, and preserve adequate and accurate records of their

employees, which they maintained as prescribed by the regulations issued and found at 29 C.F.R.

Part 516.

       For example, Defendants failed to maintain accurate and complete employee time records

showing hours worked by day or week due by failing to keep records of hours worked traveling

between patients’ homes by home health aides, certified nursing assistants, licensed professional

nurses, and registered nurses. 29 C.F.R. §§ 516.2, 516.5, 516.6. Further, Defendants failed to

keep proper records of overtime hours and overtime premiums due by failing to keep records of

hours worked traveling between patients’ homes.




                                                 3
   Case 1:19-cv-01824-RGA Document 1 Filed 09/30/19 Page 4 of 8 PageID #: 4




       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendants providing the following relief:

       (1)     For an injunction issued pursuant to Section 17 of the Act permanently enjoining

and restraining Defendants, their officers, agents, servants, employees, and those persons in

active concert or participation with Defendants who receive actual notice of any such judgment,

from violating the provisions of Sections 7, 11(c), 15(a)(2) and 15(a)(5) of the Act; and

       (2)     For judgment pursuant to Section 16(c) of the Act finding Defendants liable for

unpaid minimum wage and overtime compensation due to certain of Defendants’ current and

former employees listed in the attached Schedule A for the period of at least November 27, 2016,

and December 29, 2018, and for an equal amount due to certain of Defendant’s current and

former employees in liquidated damages. Additional amounts of back wages and liquidated

damages may also be owed to certain current and former employees of Defendants listed in the

attached Schedule A for violations continuing after June 24, 2017, and may be owed to certain

current and former employees presently unknown to the Secretary for the period covered by this

Complaint, who may be identified during this litigation and added to Schedule A; or

       (3)     In the event liquidated damages are not awarded, for an injunction issued pursuant

to Section 17 of the Act restraining Defendants, their officers, agents, employees, and those

persons in active concert or participation with defendants, from withholding the amount of

unpaid minimum wages and overtime compensation found due defendants’ employees and

prejudgment interest computed at the underpayment rate established by the Secretary of the

Treasury pursuant to 26 U.S.C. § 6621.




                                                 4
   Case 1:19-cv-01824-RGA Document 1 Filed 09/30/19 Page 5 of 8 PageID #: 5




       FURTHER, Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.


       Respectfully submitted,




  Mailing Address:                           UNITED STATES DEPARTMENT OF LABOR

  U.S. Department of Labor                   Kate S. O’Scannlain
  Office of the Regional Solicitor           Solicitor of Labor
  170 S. Independence Mall West
  Suite 630E, The Curtis Center              Oscar L. Hampton III
  Philadelphia, PA 19106                     Regional Solicitor

  (215) 861-5141 (voice)                     /s/ Brian P. Krier
  (215) 861-5162 (fax)                       Brian P. Krier
                                             Senior Trial Attorney
  krier.brian@dol.gov




                                                5
   Case 1:19-cv-01824-RGA Document 1 Filed 09/30/19 Page 6 of 8 PageID #: 6




                                   SCHEDULE A

Abram,Ethel Ashley L
Aguayo, Dorothy
Airey,Kandi A
Amrhein, Kimberly
Appiah, Rosemond
Ayers,Cynthia (Sanchez, Cynthia)
Baker, Jessica
Barnes, Tammy
Batson, Judy
Bivens, Precious
Blake, Iesha
Bolden, Quinsha
Brewington, Demetria S
Brown, Quamel
Brumbley, Bridget
Butler, Wardell
Byington, Wanda Lee
Campbell, Clerona
Cannon, Shirlretha D
Carrow, Lauren O
Cazeau, Nicole
Clements, Lori L
Coker, Christiana
Colon, Luanne
Conti, Jennifer
Cowan, Krystal
Darby, Tina
Debrosse, Altagrace
Dick, Chiau L
Edwards, Simicole M
Ferger, Jacqueline
Garrison, Tria M
Gonzalez, Aniah
Green, Ciara
Groff, Patricia
Grow, Christine L
Gwanmesia, Eunice
Harmon, Monica R
Harris, Monique
Hearn, Kelsey
Hernandez, Olivia
Hernandez, Rochelle
Hicks, Jessica D
Hileman, Aretha J
  Case 1:19-cv-01824-RGA Document 1 Filed 09/30/19 Page 7 of 8 PageID #: 7




Hooks, Cierra L
Hopkins, Quayshetta
Hsu, Philip
Huggins, Ashley N
Hurd, Samantha Jo L
Hurd, Valerie V
Jaimes, Angela Maria
Johnson, Bobbie
Johnson, Cecelia
Johnson, Kenyanta A
Johnson, Stacey
Jones, Cordrin M
Joynes, Candice M
Kaduk, Bulban J
Kerkula, Elizabeth
Kerkula, Elizabeth S
Kerkula-Wilson, Grace
Ligon, Donna
Lillston, Lakeya
Lofland, Christy N
Mahammitt, Inez Elaine
Marceline, Yefon
Marshall, Andrea A
Marshall, Andrea L
Mckay, Luopu
Midgett, Willie Mae
Miller, Krystina N
Mingo, Donna A
Mirade Isler, Ronell R
Moore, Anita
Mosley, Tonia L
Mullen, Tiffany
Parker, Kathea
Parker, Shanitta
Patrice, Mireille
Peek, Cassi L
Price, Hollace Marie
Quarrick, Kayla M
Quinones, Jeovana
Reed, Cynthia
Richardson, Benjamin K
Roberts, Amanda M
Ryan, Anna T
Santiago, Karitza
Scott, Tammy
Smack, Parris
  Case 1:19-cv-01824-RGA Document 1 Filed 09/30/19 Page 8 of 8 PageID #: 8




Smith, Marilyn
Spence, April L
Spry, Sasha N
Taylor, Marlene
Thompson, Dwede W
Thompson, Kelly K
Timmons, Ann E
Titus, Williane
Walston, Gwendolyn
Wardy, Theresa
Wayman, Wakina
Wells-Waples, Latonya M
White, Tyheesha M
Whitley, Helen
Williams, Charlotte
Wilson, Tiffany N
Winder, Nyja S
Woodruff, Deshika
